Title: To James Madison from Edward Carrington, 7 April 1790
From: Carrington, Edward
To: Madison, James


My Dear SirRichmond Apl. 7. 1790.
I have seen the decision of the House of R. upon the Quaker Memorial, nearly I suppose as the Committee reported. From the lengthy debates however and the Matter of these debates, I had been led to suppose it possible at least that the report was a different one asserting something like a power in Congress to meddle with emancipation. The very circumstance of such a subject being taken up in Congress has given some alarm, and it might have been better that a debate of such a Nature which could not possibly be productive of any kind of effect, had never been entered into at all. Indeed from the accuracy of the resolutions as applying to the constitutional powers of Congress over this subject, I am led to suppose that notwithstanding the long debates there was little or no difference of opinion as to what must be the issue of the business—why then were the people of the interested States to be alarmed in consequence of a fruitless discussion? This circumstance before the appearance of the decision had become a subject of serious conversation amongst the people. I doubt not that the resolutions will give full satisfaction as soon as they are generally known. The Assumption of the State Debts remains now a subject of discontent—upon two principles it creates serious complaint. It is by all anti’s, and many Fed’s considered as leading to the dreaded consolidation—and by all discriptions of Men who think at all it is considered as iniquitous from the unequal situations of the States respecting their Debts: of the latter I am one. Having already written you pretty fully I will not add more here. Whether the constitution is yet so firmly on its legs that it cannot be shocked I will not undertake to decide, I am not apt to croak, of this however I am certain, the adoption of this measure without giving to the States the benefit of their respective redeemed Debts will [have] considerable effect in abridging the confidence of the people in it. Yrs. sincerely
Ed Carrington
